WR-83, 719-01
                                                                      COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                     Transmitted 11/11/2015 2:49:27 PM
                                                                       Accepted 11/12/2015 8:33:00 AM
                                                                                        ABEL ACOSTA
                                                                                               CLERK

                       TEXAS COURT OF CRIMINAL APPEALS

                                                                             FILED IN
                                       CASE NO                  COURT OF CRIMINALAPPEALS
                                                                        November 12, 2015
                                     WR-83,719-01
                                                                     ABEL ACOSTA, CLERK


            IN RE STATE OF TEXAS EX REL. ABELINO REYNA
                                         Relator



                              Trial Cause No. 2015-1955-2
                       In the 54th District Court, McLennan County
                           Honorable Matt Johnson, Presiding                    Q       <

                          Appellate Cause No. 10-14-00235-CR
                                                                                    (((lofts'
                                    *th
                                  10in  Court of Appeals
                                      Waco, Texas



      MOTION TO FILE ATTACHMENT B TO SECOND EMERGENT
       MOTION BY REAL-PARTY-IN-INTEREST MATTHEW ALAN
 CLENDENNEN TO VACATE STAY BASED ON RELATOR'S UNCLEAN
                                   HANDS BY HAND




       Real-Party-In-Interest, Matthew Alan Clendennen, hereby moves this Court

to file the attached Attachment B to his Second Emergent Motion by Real-Party-

In-Interest Matthew Alan Clendennen to Vacate Stay Based on Relator's Unclean

Hands by hand filing, because it is a DVD, making it difficult if not impossible to

electronically file.




                                                                     .ECTRONIC
                                                                     RECORD
Respectfully submitted,

/s/F. Clinton Broden
F. CLINTON BRODEN
TX Bar No. 24001495
Broden, Mickelsen, Helms & Snipes, LLP
2600 State Street
Dallas, Texas 75204
(214) 720-9552 (214) 720-9594(facsimile)

Attorney for Matthew Alan Clendennen
                          CERTIFICATE OF SERVICE


      I, F. Clinton Broden, do hereby certify that, on this 11th day of November,

2015, I caused a copy of the foregoing document to be mailed via first-class mail

and to be served electronically, on:

      McLennan County District Attorney
      219 N 6th St
      Waco, Texas 76701

      Tenth Court of Appeals
      501 Washington Ave.
      Waco, Texas 76701




                                       /s/ F. Clinton Broden
                                       F. Clinton Broden
Attachment B is an electronic copy of Relator's Press Conference and, as such,

will be submitted by hard copy. It can be found at:

      http://www.kcentv.com/category/300187/shooting-at-twin-peaks




                                      /s/F. Clinton Broden
                                      F. CLINTON BRODEN